DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021, 07/30/2021, and 04/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-19 are pending and under examination.
Claim Objections
Claims 6-7 and 16-17 are objected to because of the following informalities:  
Claim 6 and 16 recites both “measuring of the pulse rate or respiratory rate” and “an average pulse rate and an average respiratory rate” which is contradictory. Examiner will interpret determining either pulse rate or respiratory rate average values.
Claim 7 and 17 recites the abbreviation “DB” which is not clear. Applicant must define the abbreviation before using it. A quick Google search for this abbreviation resulted in different meanings such as diaphragmic breathing or deep breathing. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of independent claims 1 and 11 recites measuring a pulse rate or a respiratory rate corresponding to the frequency band based on peak interval information in the pulse wave signal or the respiratory signal, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. An acquirer), color signal, pulse wave or respiratory signal, frequency data, time domain, and pulse rate do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The acquirer components is a data-gathering component that is required to obtain the data used in the abstract idea and is  insignificant extra-solution activity; and the additional steps of obtain color data, frequency data, pulse wave signal and measuring pulse rate are additional mathematical concepts (i.e. abstract ideas).The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and measure pulse rate, which are all well-understood, routine, and conventional computer functions. See MPEP § 2106.05(d). 
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a method and thus meets the step 1 requirements.
Claim 11 is directed to a device (i.e. machine) and thus meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claims 1 and 11, the following step is an abstract idea:
“measuring a pulse rate or a respiratory rate corresponding to the frequency band based on peak interval information in the pulse wave signal or the respiratory signal”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions. In this case, a human could determine a pulse rate based on peak interval information.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claims 1 and 11, the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “calculator” is recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)].
- “color signal”, “pulse wave signal or respiratory signal”, “facial image” and “frequency data” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “an acquirer” is a routine means for collecting heart rhythm information/data;
Step 2B – significantly more/inventive concept
The additional elements of claims 1 and 11, when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, acquirer and calculator, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional.
Dependent claims 2-10, 12-19 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1 and 10. The dependent claim limitations are directed to measuring the pulse rate or respiratory rate (claims 2-3 and 12-13), color signal (claims 4, 6, 8, 14, 16 and 18), calculating pulse wave signal or respiratory signal (claims 5, 9, 15 and 19), regression analysis (claims 7 and 17) and a non-transitory computer-readable storage medium (claim 10), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-19 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9795306)(Hereinafter Hong) in view of He (US 20160278644)(Hereinafter He).
Regarding claim 1, Hong teaches a pulse rate and respiratory rate measuring method ([20] Col. 4 lines 48-49 “This operation may be repeated according to the heartbeat.” A pulse rate is also known as a heartbeat.), the method comprising: 
acquiring a facial image comprising a face of a user (Fig. 3A and [25] Col. 5 lines 28-29 “extracting a facial image and determining two target regions.”); 
calculating a color signal from a predetermined number of skin regions of interest in the face of the user in the facial image ([25] Col. 5 lines 42-44 “FIG. 3D illustrates an example of dividing the recognized facial region into an upper region A and a lower region B.” and [26] Col. 5 lines 51-53 “FIG. 4A illustrates values calculated by mean value of color data of a designated color model of two target regions in a signal form.”); 
calculating a pulse wave signal or a respiratory signal by converting an extracted signal into a time domain after extracting a signal in a frequency band corresponding to pulse or respiration in frequency data obtained by converting the color signal into a frequency domain (Fig. 4A-C [28] Col. 5-6 lines 67- 12 “FIG. 4A illustrates signals corresponding to change of signals calculated by the mean value of the color data stored for each frame [making up a color signal]. The signals calculated by the mean value of the color data of the target regions include a pulse wave signal… A filtering operation is needed to remove the noise. A filter may be a band pass filter which passes only a frequency of a corresponding region to extract only a pulse wave signal component.” [29] Col. 6 lines 13-15 “FIG. 4C illustrates an example of estimating a PTT between the two target regions (A and B) from the pulse wave signals.” Although “frequency data” is not explicitly mentioned, it is taught to have frequency data, as Fig. 4B is the frequency data obtained as the color data is converted using a band pass filter which is through a frequency domain ([28] Col. 5-6 lines 67-12). Additionally, Fig.4B can be extracted to obtain a pulse wave signal.); and 
measuring a pulse rate or a respiratory rate corresponding to the frequency band based on peak interval information in the pulse wave signal or the respiratory signal ([21] Col. 4 lines 37-40 “The computer device determines associated peak points from pulse wave signals for the two target regions and estimates a time difference between two peak points as a PTT” The frequency band is already associated with the pulse wave as the frequency data was transformed to the pulse wave.). However, Hong does not teach measuring pulse rate or respiration. He, in the same field of endeavor, teaches capturing an image to obtain a PTT to measure both heart rate and respiration rate to allow for calculating health parameters without any invasive procedure without contact with the subject ([0058] lines 5-15). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong, with the heart rate and respiration calculation from PTT of He because such a modification would allow to allow for calculating health parameters without any invasive procedure without contact with the subject.
Regarding claim 11, Hong teaches a pulse rate and respiratory rate measuring apparatus using a facial image ([20] “This operation may be repeated according to the heartbeat.” A pulse rate is also known as a heartbeat.), the apparatus comprising: 
an acquirer configured to acquire a facial image comprising a face of a user ([8] Col. 1 lines 37-38 “an image including obtaining, by camera”); 
a calculator configured to calculate a color signal from a predetermined number of skin regions of interest in the face of the user in the facial image, extract a signal of a frequency band corresponding to the pulse or the respiration from frequency data obtained by converting the color signal into a frequency domain, and convert the extracted signal into a time domain to calculate a pulse wave signal or a respiratory signal ([25] Col. 5 lines 42-44 “FIG. 3D illustrates an example of dividing the recognized facial region into an upper region A and a lower region B.” and [26] Col. 5 lines 51-53 “FIG. 4A illustrates values calculated by mean value of color data of a designated color model of two target regions in a signal form.” Fig. 4A-C [28] Col. 5-6 lines 67- 12 “FIG. 4A illustrates signals corresponding to change of signals calculated by the mean value of the color data stored for each frame [making up a color signal]. The signals calculated by the mean value of the color data of the target regions include a pulse wave signal… A filtering operation is needed to remove the noise. A filter may be a band pass filter which passes only a frequency of a corresponding region to extract only a pulse wave signal component.” [29] Col. 6 lines 13-15 “FIG. 4C illustrates an example of estimating a PTT between the two target regions (A and B) from the pulse wave signals.” Although “frequency data” is not explicitly mentioned, it is taught to have frequency data, as Fig. 4B is the frequency data obtained as the color data is converted using a band pass filter which is through a frequency band ([28] Col. 6 lines 6-12). Additionally, Fig.4B can be extracted to obtain a pulse wave signal.); and 
a measurer configured to measure a pulse rate or a respiratory rate corresponding to the frequency band based on peak interval information in the pulse wave signal or the respiratory signal ([21] Col. 4 lines 37-40 “The computer device determines associated peak points from pulse wave signals for the two target regions and estimates a time difference between two peak points as a PTT” The frequency band is already associated with the pulse wave as the frequency data was transformed to the pulse wave.). However, Hong does not teach measuring pulse rate or respiration. He, in the same field of endeavor, teaches capturing an image to obtain a PTT to measure both heart rate and respiration rate to allow for calculating health parameters without any invasive procedure without contact with the subject ([0058] lines 5-15). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong, with the heart rate and respiration calculation from PTT of He because such a modification would allow to allow for calculating health parameters without any invasive procedure without contact with the subject.
Regarding claim 7 and 17, Hong teaches the use of a regression analysis based on facial images ([35] Col. 7 lines 1-3 PTT is obtained from facial images) to calculate a pulse rate-and-respiration rate ([23] Col. 5 lines 11-15 since PTT is related to both blood pressure and heart rate) using a PPG device and stores the rate ([24] Col. 5 lines 16-25 the computer device stores the pulse rate). 
Regarding claim 10, Hong teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 ([39] Col. 8 lines 8-10 “In particular, the software and data may be stored by one or more non-transitory computer readable recording mediums”).

  
Claims 3, 6, 8-9, 13, 16, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9795306)(Hereinafter Hong) and  He (US 20160278644)(Hereinafter He) as applied to claims 1 and 11 above, and further in view of Tsien et al. (US 20130296660)(Hereinafter Tsien).
Regarding claim 3 and 13, neither Hong nor He teach using a fps image and average value. Tsien teaches the use of images, specifically, an image captured at 15 frames per second ([0077]), to calculate the cardiovascular pulse wave signal to get clear images of both the face and body ([0077]). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong and He, with the fps of Tsien because such a modification would allow to get clear images of both the face and body.
Regarding claim 6 and 16, neither Hong nor He teach an average pulse to determine a correlation of ROI’s. Tsien teaches obtaining an average pulse rate and average respiration rate through images of an individual and using different regions of interest to find an average pulse or respiratory rate to determine a correlation between the obtained rates from the regions ([0082]). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong and He, with the average pulse and respiratory calculation from ROI’s of Tsien because such a modification would allow to determine a correlation between the obtained rates from the regions.
Regarding claim 8 and 18, neither Hong nor He teach applying a zoom focusing and calculating a color signal from a starting point to an ending point. Tsien teaches the use the use of an image  size M x N with a size of 640 by 480 pixels  in order to detect a face with a zoomed in view of the face setting guild lines to be 90 % height and 60% width of the ROI of the face, which is smaller than the original pixel size of the image in order to determine a region of interest for cardiovascular pulse measurement (Fig. 3A and [0077]). Additionally, the upper left and lower right starting and ending points represent the upper body region that does not include the facial region in order to determine a region of interest for respiration (Fig. 3A and [0077]). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong, with the zoom of the facial image of Tsien because such a modification would allow to determine a region of interest for cardiovascular pulse measurement and respiration. 
Regarding claim 9 and 19, neither Hong nor He teach the use of an ACF and sample position of a maximum peak.  Tsien teaches using a multi-layer autocorrelation function on the pulse wave signal in order to reduce the residual noise to obtain a better signal ([0080]). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong and He, with the autocorrelation function of Tsien because such a modification would allow to reduce the residual noise to obtain a better signal. It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to use the auto-correlated signal and a next peak to measure the pulse rate because the auto-correlated signal provides a signal with less noise to compare with the next peak to obtain a pulse rate.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9795306)(Hereinafter Hong) and He (US 20160278644)(Hereinafter He) as applied to claim 1 and 11 above, and further in view of Yang et al. (US 10342455)(Hereinafter Yang).
Regarding claim 2 and 12, neither Hong nor He teach calculating average peak value to determine pulse rate. Yang, in a similar field of endeavor, teaches the use of face images and colors and PPG signals through the use of the time intervals between peaks and takes the average of the peaks to determine heart rate since peaks are the best way to determine heart rate ([29] Col. 5 lines 44-55). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong and He, to use the average peaks to determine pulse rate of Yang because peaks are the best way to determine heart rate.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9795306)(Hereinafter Hong) and He (US 20160278644)(Hereinafter He)  as applied to claim 1 and 11 above, and further in view of Kumar et al. (International Science Press pp. 889-898)(Hereinafter Kumar).
Regarding claim 4 and 14, Hong teaches wherein the calculating of the color signal from the skin regions of interest includes: 
for each of the skin regions of interest ([26] “FIG. 4A illustrates values calculated by mean value of color data of a designated color model of two target regions in a signal form.”), 
converting an RGB color system of a corresponding one of the predetermined number of skin regions of interest into YCgCo and YCbCr color systems ([27] “Alternatively, the mean value of the color data may be determined using another color model (YUV, YCbCr, YCgCo, etc.) converted from an RGB image.”); However, Hong nor He teach calculating a weighted average of Cg and Cb to obtain a color signal of those colors. In a similar field of endeavor, Kumar teaches the conversion of RGB color data to YCbCr color data through the linear transformation of a weighted sum of the three components to show the chrominance component of the image and calculate a weighted average value which is known to account for image conditions such as lighting and luminance (pg. 891 lines 5-12). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong and He, with the weighted average value of color data of both color systems of Kumar because such a modification would allow to account for image conditions such as lighting and luminance.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 9795306)(Hereinafter Hong) and He (US 20160278644)(Hereinafter He) as applied to claim 1 and 11 above, and further in view of Irisawa et al. (US-20140257079)(Hereinafter Irisawa).
Regarding claim 5 and 15, neither Hong nor He teach using a fast Fourier transform or inverse Fourier transform. Irisawa, in the same field of endeavor, teaches converting image data to a frequency domain and then to a time domain. Specifically, Irisawa teaches wherein the calculating of the pulse wave signal or the respiratory signal includes: 
calculating the frequency data based on fast Fourier transform (FFT) of the color signal ([0066] “A photoacoustic signal after reconstruction is inputted, and the photoacoustic signal after reconstruction is subjected to a Fourier transform using FFT (Fast Fourier transform) (step S101). FIG. 2A shows a photoacoustic signal after reconstruction, and FIG. 2B shows the photoacoustic signal FFT after FFT.” The colors of the photoacoustic image is converted to a photoacoustic signal. ); and 
calculating the pulse wave signal or the respiratory signal by applying inverse fast Fourier transform (iFFT) to a frequency domain corresponding to the pulse or respiration related frequency band in the frequency data to convert the frequency domain into a time domain ([0108] “The filter application means 44 multiplies, for each element, the photoacoustic signal (frequency domain) with 1024 data points, for example, by the inverse filter. The inverse Fourier transform means 45 converts the signal processed with the inverse filter from the frequency domain signal to a time domain signal.” The frequency band related to a pulse: [0107] “light pulse differential waveform (frequency domain) with 1024 data points corresponding to the frequency band from 0 MHz to 40 MHz.”). This was done to  remove the high frequency components which obtains a cleaner signal ([0108]). It would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method and device of transforming image data to pulse waves of Hong and He, with the a Fourier and inverse Fourier transform of Irisawa because such a modification would allow to remove the high frequency components which obtains a cleaner signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792